Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending in the present application.
Claims 1-4, 6-16, and 18 are currently amended; and claims 5 and 17 are original.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 February 2021 and 02 June 2022 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 10, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US 20080218679).
Regarding claim 1, Hong discloses a base layer 110 (Fig. 3); a plurality of column spacers 320 disposed on the base layer; and a ball spacer 323 is attached to or embedded in at least one of the plurality of column spacers (Fig. 3). 
Re: claim 5, Hong discloses the limitations of claim 1, and Hong further discloses that the base layer is an inorganic base layer or an organic base layer (para. 44).  
Re: claim 8, Hong discloses the limitations of claim 1, and Hong further discloses that an average of heights of the plurality of column spacers is in a range from 2 µm to 50 µm (para. 80 discloses 3 µm, which is within the claimed range).  
Re: claim 10, Hong discloses the limitations of claim 1, and Hong further discloses that an average diameter of the plurality of column spacers is in a range from 4 µm to 60 µm (para. 80 discloses 10 µm). 
Re: claim 18, Hong discloses the limitations of claim 1, and Hong further discloses a second substrate 210 disposed opposite to the substrate 110 of claim 1 (Fig. 3), wherein a gap between the substrates is maintained by the plurality of column spacers and the ball spacer (capability disclosed in at least Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Park (US 20190018273).
Re: claim 2, Hong discloses the limitations of claim 1; however, Hong does not explicitly disclose that an optical density of each of the plurality of column spacers is in a range from 1.1 to 4.  
Park discloses that an optical density of each of the plurality of column spacers CS, MCS, SCS is in a range from 1.1 to 4 (para. 48 discloses 0.5 to 1.5, which overlaps the claimed range).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have an optical density of each of the plurality of column spacers be in a range from 1.1 to 4, as disclosed by Park, in the device disclosed by Hong for the purpose of maintaining the cell gap while maximizing pixel aperture.
Re: claim 3, Hong discloses the limitations of claim 1; however, Hong does not explicitly disclose that each of the plurality of column spacers comprise a pigment or a dye.  
Park discloses that each of the plurality of column spacers CS, MCS, SCS comprise a pigment or a dye (paras. 41-43).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have each of the plurality of column spacers comprise a pigment or a dye, as disclosed by Park, in the device disclosed by Hong for the purpose of reducing color mixing between pixels and to simplify the manufacturing process by having the spacers and color filters be comprised from the same material.
Re: claim 4, Hong discloses the limitations of claim 1; however, Hong does not explicitly disclose that each of the plurality of column spacers comprise a metal oxide, a metal nitride, a metal oxynitride, carbon black, graphite, an azo-based pigment, a phthalocyanine pigment or a carbon-based material.  
Park discloses that each of the plurality of column spacers CS, MCS, SCS comprise a metal oxide, a metal nitride, a metal oxynitride, carbon black, graphite, an azo-based pigment, a phthalocyanine pigment or a carbon-based material (para. 42).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have each of the plurality of column spacers comprise a metal oxide, a metal nitride, a metal oxynitride, carbon black, graphite, an azo-based pigment, a phthalocyanine pigment or a carbon-based material, as disclosed by Park, in the device disclosed by Hong for the purpose of preventing color mixing between the pixels (see para. 43 of Park).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Yamazaki (US 20110068334).
Re: claim 6, Hong discloses the limitations of claim 1; however, Hong does not explicitly disclose an electrode layer disposed between the base layer and the plurality of column spacers, wherein the plurality of column spacers are in contact with the electrode layer.  
Yamazaki discloses an electrode layer 1291 disposed between the base layer 1204 and the plurality of column spacers 1255, wherein the plurality of column spacers are in contact with the electrode layer (Fig. 1C).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have an electrode layer disposed between the base layer and the plurality of column spacers, wherein the plurality of column spacers are in contact with the electrode layer, as disclosed by Yamazaki, in the device disclosed by Hong for the purpose of providing a predetermined pre-tilt to the liquid crystal molecules disposed proximate to the upper alignment layer.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Zhao (US 20150108672).
Re: claim 9, Hong discloses the limitations of claim 1; however, Hong does not explicitly disclose that a standard deviation in heights of the plurality of column spacers is in a range from 0.05 µm to 0.3 µm.  
Zhao discloses that the standard deviation of a height of a column spacer is designed to be as small as possible (para. 5 states “The standard of measuring the uniformity of the post-spacer height…is generally that the standard deviation of the post-spacer height is required to be as small as possible. In actual production, if the height uniformity of the produced post spacers is poor, the production of the panel may be adversely affected). In addition, the standard deviation of spacer height is a results-effective variable (a variable which, when modified, achieves a recognized result). The presence of a known results-effective variable is one motivation for a person of ordinary skill in the art to experiment to achieve a workable product (MPEP § 2144.05). 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a standard deviation in heights of the plurality of column spacers be in a range from 0.05 µm to 0.3 µm, as disclosed by Zhao, in the device disclosed by Hong, for the purpose of minimizing manufacturing errors and for maintaining a consistent cell gap so as to prevent transmitted images from distortion.
Claim(s) 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong.
Re: claim 11, Hong discloses the limitations of claim 1, and while Hong does not explicitly disclose that a standard deviation in diameters of the plurality of column spacers is in a range from 0.3 µm to 1.5 µm, the standard deviation is a results-effective variable, where the recognized result is that the size of the diameters of the spacers need to be optimized to maintain a consistent cell gap while optimizing the amount of light transmitted through a pixel. The presence of a known results-effective variable is one motivation for a person of ordinary skill in the art to experiment to achieve a workable product (MPEP § 2144.05).
Re: claim 13, Hong discloses the limitations of claim 1, and while Hong does not explicitly disclose that a standard deviation in a diameter of the ball spacer is 0.8 µm or less, the standard deviation is a results-effective variable, where the recognized result is that the size of the diameters of the spacers need to be optimized to maintain a consistent cell gap while optimizing the amount of light transmitted through a pixel. The presence of a known results-effective variable is one motivation for a person of ordinary skill in the art to experiment to achieve a workable product (MPEP § 2144.05).
Re: claim 15, Hong discloses the limitations of claim 1, and Hong further discloses an adhesive film 327 attached on a surface of the base layer 110 on which the plurality of column spacers and ball spacer are formed (Fig. 3).  While Hong does not explicitly disclose that the adhesive is pressure-sensitive, there is no indication currently in the record demonstrating that a pressure-sensitive adhesive film imparts a characteristic to the claimed device that would not otherwise be present if a non-pressure-sensitive adhesive film were used. Hence, the claim limitation is the obvious substitution of one known element for another to obtain predictable results.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Tang (US 20170090232).
Re: claim 16, Hong discloses the limitations of claim 1 and Hong further discloses that the layer of curable composition comprises the ball spacer and a binder (para. 67).
However, Hong does not explicitly disclose the steps of irradiating a layer of a curable composition on the base layer with light through a light shielding mask, and removing uncured portions of the curable composition to form the plurality of column spacers.
Tang discloses the steps of irradiating a layer of a curable composition on the base layer with light through a light shielding mask (para. 67; Fig. 3d), and removing uncured portions of the curable composition to form the plurality of column spacers (para. 73).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the steps of irradiating a layer of a curable composition on the base layer with light through a light shielding mask, and removing uncured portions of the curable composition to form the plurality of column spacers, as disclosed by Tang, in the method disclosed by Hong for the purpose of manufacturing spacers on the substrate.
Allowable Subject Matter
Claim 7, 12, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871